UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7844


SHERINETTE WANNAMAKER, a/k/a Sheri Wannamaker,

                Petitioner - Appellant,

          v.

WARDEN, Graham Correctional Institution, Camille Griffin,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:13-cv-02934-TLW)


Submitted:   April 30, 2015                 Decided:     August 19, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherinette Wannamaker, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, John
William McIntosh, Assistant Attorneys General, Alan Wilson,
OFFICE OF THE ATTORNEY GENERAL      OF   SOUTH   CAROLINA,   Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Sherinette       Wannamaker      appeals     the    district           court’s     order

dismissing her 28 U.S.C. § 2254 (2012) petition.                             We previously

granted a certificate of appealability on the issue of whether

Wannamaker’s       due    process    rights     were    violated            after    she    was

denied   a   new    trial.      The    Respondent        has      filed       an    informal

response brief addressing this claim, and Wannamaker has filed a

reply brief.

     After    reviewing       the    parties’     filings         and       the    record    on

appeal, we conclude that Wannamaker’s claim is not cognizable on

federal habeas review.          See Lawrence v. Branker, 517 F.3d 700,

717 (4th Cir. 2008).          Accordingly, although we grant Wannamaker

leave to proceed in forma pauperis, we dismiss the claim for

which we granted a certificate of appealability.                            With regard to

Wannamaker’s        remaining       claims,     we     deny       a     certificate          of

appealability       and    dismiss    that     portion       of       the    appeal.        We

dispense     with     oral    argument        because       the       facts       and   legal

contentions    are       adequately    presented       in    the      materials         before

this court and argument would not aid the decisional process.


                                                                                    DISMISSED




                                          3